          Case 1:21-cr-00021-SM Document 16 Filed 02/08/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW HAMPSHIRE


UNITED STATES OF AMERICA                             )
                                                     )
               v.                                    )      Cr. No. 1:21-cr-21-SM-01
                                                     )
RYDER WINEGAR                                        )
__________________________________________


                                 PRAECIPE FOR WARRANT

       The Clerk of said Court will issue a warrant, an Indictment against the above-named

defendant having been filed in the above-entitled case on the 8th day of February, 2021.

       This 8th day of February, 2021.

                                                     SCOTT W. MURRAY
                                                     United States Attorney


                                                     By: /s/ Charles L. Rombeau
                                                        John S. Davis
                                                        Assistant U.S. Attorney


WARRANT ISSUED: ______________________
